Citation Nr: 1513317	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include a bipolar disorder, claimed as secondary to residuals of a head injury.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a head injury.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file is currently with the RO in Houston, Texas.   

With respect to the Veteran's claim for a bipolar disorder, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was originally adjudicated by the RO as a claim for a bipolar disorder, treatment records additionally demonstrate that the Veteran has been diagnosed with depression. The Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

Most recently, in October 2010, the Board remanded the Veteran's case so that he could be afforded a BVA hearing.  A hearing was initially scheduled for October 2014.  It was postponed and another hearing was scheduled for December 2014.  The Veteran failed to appear at his December 2014 BVA hearing.  Accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in September 2000, the RO denied a claim to reopen service connection for residuals of a head injury essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the September 2000 decision within one year of being notified.  

2.  The evidence received since the September 2000 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury.

3.  The Veteran's diagnosed residuals of a head injury had its onset in service or is otherwise etiologically related to his active service. 

4.  In a rating decision issued in October 1997, the RO denied service connection for diabetes mellitus essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the October 1997 decision within one year of being notified.  

5.  The evidence received since the October 1997 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 
    

CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied a claim to reopen service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 2000 denial of a claim to reopen service connection for residuals of a head injury, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, residuals of a head injury were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The October 1997 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

5.  The evidence received subsequent to the October 1997 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence- Residuals of a Head Injury 

A September 2000 rating decision most recently denied a claim to reopen service connection for residuals of a head injury.  At the time of the most recent September 2000 rating decision, the unestablished fact was a nexus between the Veteran's residuals of a head injury and service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the September 2000 rating decision includes lay statements from the Veteran that detailed the event in question and the problems since service.  Significantly, the Veteran has asserted that he has suffered from residuals of a head injury, including memory problems and psychiatric issues since an in-service accident.  In his prior claim he did not provide such clear statements.       

For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the continuity of his symptomatology are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

II.  Service Connection- Residuals Head Injury

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's personnel records confirm that the Veteran served as a tank driver during service.  An April 1975 service treatment record reflects that the Veteran was treated for a head injury following a tank accident during training.  He was admitted to the hospital.  Medical records reflect that the Veteran could not remember the accident and was not oriented as to time and place.  It was noted that he had been knocked unconscious.  The Veteran was diagnosed with a head injury.  

The Veteran asserts that he has suffered from residuals of this head injury since service.  He has submitted numerous statements, in conjunction with multiple claims for service connection for residuals of a head injury spanning over several decades, attesting that he suffers from residuals of this in service accident.  His story has remained consistent throughout the years.  A VA etiological opinion has not been obtained. 

While VA could undertake additional development to clarify the etiology of the Veteran's residuals of a head injury, based on the Veteran's service treatment records, and his consistent statements regarding his continuous symptomatology, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board concludes that a grant of service connection for residuals of a head injury is warranted.  The nature and extent of the problem is not before the Board at this time.    

III. New and Material Evidence- Diabetes Mellitus 

The Veteran's claim for diabetes mellitus was denied in October 1997 rating decision essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service.  The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision.  Therefore, this prior decision became final.  

The Veteran most recently submitted his application to have the previously denied claim reopened in June 2008.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In this case, the Veteran contends that his diabetes mellitus is related to service, including an in-service head injury.  

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his diabetes mellitus is a nexus between his current disability and service.  

As noted above, the Veteran submitted his application to reopen this claim in June 2008.  The additional evidence received, since the October 1997 rating decision, consists of various treatment records confirming diagnoses of his diabetes mellitus (the fact that the Veteran has this problem has never been disputed), the Veteran's written statements (reiterating prior contentions that his claimed disability is related to service) and other procedural documents submitted to perfect the appeal.  The evidence significantly fails to provide a medical nexus between his diabetes mellitus and service.  Unlike his head injury claim, the additional evidence merely reiterates assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran asserts that his disability is related to service.  

The Veteran's written assertions are duplicative of evidence that was already of record in October 1997.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence. 

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus has not been received.  As such, the RO's October 1997 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Duties to Assist and Notify

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that a June 2008 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denial and the evidence that would be considered new and material.  Moreover, the June 2008 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  Finally, the Board notes that, in the absence of new and material evidence (diabetes mellitus), there is no medical question requiring an examination or opinion. 

With respect to the Veteran's claim regarding residuals of a head injury, as the Board's decision to reopen and grant the claim on the merits is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for residuals of a head injury is reopened.

Service connection for residuals of a head injury is granted.

Reopening of the claim of entitlement to service connection for diabetes mellitus is denied.
REMAND

Unfortunately, another remand is required in this case, with respect to his service connection claim for an acquired psychiatric disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted the above, the Board is granting service connection for residuals of a head injury.  The Veteran has asserted service connection for an acquired psychiatric disability on a direct basis, and alternatively, as secondary to his residuals of a head injury.  Unfortunately, at the time of the Veteran's September 2012 VA examination the VA examiner was unaware that the Veteran would later be service-connected for residuals of a head injury.  The examiner only provided an opinion as to whether the Veteran's acquired psychiatric disability is directly related to service.  No opinion was provided regarding any relationship between the Veteran's acquired psychiatric disability and residuals of a head injury, to include being on the basis of aggravation.  

Thus, on remand, addendum VA medical opinions with supporting rationale should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability (if any) is caused by his now service-connected residuals of a head injury.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his now service-connected residuals of a head injury. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


